IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 39694/39695

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 330
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 16, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
ROBERT MICHAEL ADAMS,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. David C. Nye, District Judge.

       Judgments of conviction and concurrent unified sentences of seven years with
       minimum periods of confinement of three years, for grand theft by possession of
       stolen property, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       In these consolidated cases, Robert Michael Adams was convicted of two counts of grand
theft by possession of stolen property, Idaho Code §§ 18-2403(4), 18-2407(1). The district court
sentenced Adams to concurrent unified terms of seven years with minimum periods of
confinement of three years and retained jurisdiction.       Shortly thereafter, the district court
relinquished jurisdiction and ordered execution of Adams’ sentences.             Adams appeals,
contending that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Adams’ judgments of conviction and sentences are affirmed.




                                                   2